Citation Nr: 0708192	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for lacerations of the 
back and left shoulder.

3.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the left hand and 
on the third and fourth fingers.

4.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1957 until November 
1957 and from January 1960 until March 1962.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 2003, March 2003, and April 2004 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana .

These matters were previously before the Board in September 
2006.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that current 
bilateral knee disabilities are causally related to active 
service.

2.  The competent evidence does not demonstrate any current 
disability of back and left shoulder lacerations.

3.  Throughout the rating period on appeal, the veteran's 
laceration scars on the dorsal area of the left hand and on 
the third and fourth fingers have been essentially 
asymptomatic, causing no limitation of function.

4.  Throughout the rating period on appeal, the veteran's 
laceration scars on the dorsal area of the right hand have 
been essentially asymptomatic, causing no limitation of 
function.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  Lacerations of the back and left shoulder were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  The criteria for entitlement to an initial compensable 
evaluation for laceration scars on the dorsal area of the 
left hand and on the third and fourth fingers
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7805 
(2006).

4.  The criteria for entitlement to an initial compensable 
evaluation for laceration scars on the dorsal area of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of February 2003 and July 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the service connection claims and of his and 
VA's respective duties for obtaining evidence.  Such notice 
did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in an October 2006 supplemental statement of the 
case.  In any event, because the instant decision denies the 
veteran's service connection claims, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In the present case, the 
unfavorable AOJ decisions that are the basis of this appeal 
were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision.  In addition, VA subsequently 
readjudicated the claims based on all the evidence in October 
2006, without taint from prior adjudications.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With regard to the claims for higher initial evaluations, the 
Board points out that those claims on appeal are downstream 
issues from the veteran's claim for entitlement to service 
connection for laceration scars on the hands.  Notice as to 
those claims was provided in an April 2002 letter.  As 
service connection has been granted and disability ratings 
and effective dates have been assigned, the veteran's claims 
for service connection have been substantiated.  Therefore, 
the purpose of 38 U.S.C.A. § 5103(a) has been satisfied and 
no additional notice as to the downstream issues is required.  
Dingess, 19 Vet. App. at 491.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment and examination.  Additionally, numerous lay 
statements from relatives and former co-workers are of 
record.  Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a May 2006 videoconference hearing before the 
undersigned.  At that hearing, the veteran indicated that he 
had received treatment for knee problems at University 
Medical Center in 1984 or 1985.  It is noted that records 
from that facility are not included in the claims file.  
However, further development is not required, for the reasons 
discussed below.

Despite receiving notice letters as discussed previously, the 
veteran did not provide complete contact information or 
submit an authorization enabling VA to procure the private 
treatment reports from University Medical Center.  In this 
regard, it has been observed by the Court that "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the absence of the veteran's 
cooperation in obtaining private medical records, which VA 
cannot obtain without his permission, VA has no further 
obligations regarding these records.  Moreover, it is 
determined that additional efforts to obtain such documents 
are unnecessary in any event.  Rather, such efforts would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
reaching this conclusion, the Board notes that the evidence 
already of record demonstrates current knee disability.  
Moreover, the evidence of record already contains lay 
statements noting that the veteran had knee problems observed 
as early as 1978 or 1979.  Thus, the treatment records in 
1984 or 1985 are not necessary to show the onset of post-
service symptoms.  Moreover, given the absence of documented 
treatment for several years prior to and following the 
claimed 1984-1985 treatment, such outstanding evidence, even 
if obtained, would not demonstrate continuity of 
symptomatology.  

Further regarding the duty to assist, the veteran has also 
indicated past treatment by several private physicians who 
are no longer living.  When asked for additional information, 
the veteran simply responded in April 2002 by stating that 
the doctors were deceased.  From that response, and from 
statements made by the veteran at his May 2006 
videoconference hearing, there appears to be no reasonable 
possibility that any such records could now be obtained.  
Indeed, in his May 2006 testimony, the veteran expressly 
indicated that he tried unsuccessfully to retrieve his 
records from the offices of one of those physicians.  In 
light of the foregoing, additional development is not 
required under the VCAA with respect to these private 
records.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Additionally, it is noted that the veteran has not been 
provided a VA examination with respect to his knee claim or 
his back and shoulder laceration claims.  The law holds that 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  
 
Here, the service medical records show no complaints or 
treatment for a bilateral knee disability or for lacerations 
of the back and left shoulder.  Moreover, the post-service 
treatment records do not indicate knee complaints until 
several years following discharge from service.  Such post-
service records do not reflect any treatment for lacerations 
of the back or left shoulder.  For these reasons, the Board 
finds that a VA examination is not necessary as to these 
claims.

Based on the above, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

The veteran is claiming entitlement to service connection for 
bilateral knee disabilities and for lacerations of the back 
and left shoulder.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  Here, an October 1996 private x-ray study indicates 
minimal osteoarthritic changes of the left knee.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any documented clinical manifestations of left knee arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's claim of entitlement to service connection for 
lacerations of the back and left shoulder, no current 
disability is demonstrated.  Indeed, while VA clinical 
records dated from 2002 to 2005 reflect treatment for 
orthopedic complaints involving the back and left shoulder, 
such records do not show any residuals care for scar 
lacerations.  Private treatment reports also fail to note 
complaints or treatment for any problems associated with scar 
lacerations of the back or left shoulder.  Therefore, an 
award of service connection is not justified.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regarding the veteran's bilateral knee claims, current 
disability is established.  Indeed, the evidence of record 
shows that the veteran underwent left knee surgery in 1996.  
VA and private clinical records dated from 2001 to 2005 
reflect continued complaints of left knee pain.  Such 
records, while not expressly noting right knee pain 
frequently contain findings of "knee pain" generally.  
Resolving all doubt in favor of the veteran, the Board finds 
that the evidence demonstrates current disability as to both 
knees.  Such a finding is consistent with the provisions of 
38 U.S.C.A. § 5107 and with Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, current bilateral knee disability is 
demonstrated and the first element of a service connection 
claim is satisfied as to this issue.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

The veteran stated at his May 2006 videoconference hearing 
before the undersigned that he hurt his left knee in a truck 
accident during service.  He stated that the accident 
occurred in late 1961 or early 1962, while he was delivering 
supplies to field troops during his service in Germany.  His 
DA Form 20 does indicate a military occupational specialty of 
supply handler.  However, a review of the service medical 
records does not document any such accident or otherwise 
reflect any complaints or treatment relating to either knee.  
Moreover, his separation examination in physical examinations 
in February 1962 showed normal musculoskeletal findings.  The 
veteran denied knee problems in a report of medical history 
completed at that time.

Based on the above, the service medical records do not show 
that a disability of either knee was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any currently diagnosed bilateral knee disabilities are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
findings referable to either knee until 1993.  At that time, 
left knee pain was documented.  The veteran states that he 
was also treated for knee problems in 1984 or 1985 at 
University Medical Center.  Additionally, lay evidence of 
record includes a letter from two individuals who had worked 
with the veteran from 1978 to 1979.  They stated that they 
observed him to have knee difficulties at that time.  A 
letter from the veteran's wife indicates that he continually 
suffered from knee pain and swelling since his return from 
service.  She also reported that he had told her of his 
accident in service.  

Although the veteran's relatives and former work colleagues 
are competent to offer their observations as to the veteran's 
knee symptoms and complaints, the fact remains that there is 
no documented treatment for at least two decades following 
active service.  Absent an objective demonstration of 
continued symptomatology, the inception of post-service 
treatment here is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board further notes that no competent evidence of record 
causally relates any disability of either knee to active 
duty.  In fact, at the veteran's May 2006 hearing he 
expressly denied that any doctor ever told him that his knee 
problems were causally related to active service.  
(Transcript "T," at 17.)  Moreover, while the veteran 
himself believes that the claimed disabilities are related to 
active service, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to demonstrate 
any current disability of laceration scars involving the back 
and left shoulder.  The evidence also fails to establish that 
any currently diagnosed bilateral knee disabilities were 
incurred in active service.  As the preponderance of the 
evidence is against the claims, there is no doubt to be 
resolved and service connection is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

II.  Increased ratings

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective May 17, 1999, the veteran has been assigned a 
noncompensable evaluation for laceration scars on the dorsal 
area of the left hand and on the third and fourth fingers.  
He has also been assigned a noncompensable rating for 
laceration scars on the dorsal area of the right hand.  Both 
evaluations are pursuant to Diagnostic Code 7805.

It is observed that the schedular criteria pertaining to 
disabilities of the skin were revised effective August 30, 
2002.  However, Diagnostic Code 7805 was unaffected by such 
revisions.  Both prior to and as of August 30, 2002, that 
Code section instructed the rater to evaluate scars based on 
limitation of function of the part affected.  

Limitation of hand function is perhaps contemplated under 
Diagnostic Code 5213, which provided a 10 percent rating for 
limitation of supination to 30 degrees or less, in either the 
major or minor extremity.  Additionally, Diagnostic Code 
5215, which addresses wrist limitation, is also potentially 
applicable.  Under that Code section, a 10 percent rating 
applies for either the major or minor extremity where palmar 
flexion is limited in line with the forearm.  Diagnostic 
Codes 5220-5227, concerning ankylosis of the hand or 
individual digits, and Diagnostic Codes 5228-5230, concerning 
limited motion of individual digits are also for 
consideration.  

In the present case, VA examination in October 2004 clearly 
indicates that the veteran had a full range of motion in both 
hands, including all individual digits.  There was no 
ankylosis.  The examiner expressly stated that there was no 
limitation of function in either hand.  Moreover, no other 
competent evidence of record contains contrary findings.  
Therefore, assignment of a compensable evaluation under any 
of the Diagnostic Codes noted above is not appropriate for 
any portion of the rating period on appeal.  

The Board has considered whether any alternate Diagnostic 
Codes might afford a compensable evaluation for the veteran's 
service-connected scars of the left and right hands.  
However, as noted in a May 2002 VA examination report, the 
veteran's scars were well-healed and essentially 
asymptomatic.  As such, assignment of a compensable 
evaluation under any other Diagnostic Code within 38 C.F.R. 
§ 4.118, either prior to or as of August 30, 2002, is not 
possible.  In so finding, the Board does acknowledge 
complaints of numbness and tingling raised at VA examinations 
in May 2002 and October 2004.  However, as indicated by the 
VA examiner in May 2002, such symptoms were most likely due 
to the veteran's diabetes mellitus with diabetic 
polyneuropathy rather than due to the service-connected 
scars.  No other competent evidence attributes such symptoms 
to the service-connected scars.  Therefore, there is no basis 
for assignment of an increased rating or separate compensable 
evaluation due to neurologic symptomatology.  

In conclusion, there is no support for a compensable initial 
evaluation for the veteran's scars of the left and right 
hands.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for lacerations of the back and left 
shoulder is denied.

Entitlement to an initial compensable disability rating for 
laceration scars on the dorsal area of the left hand and on 
the third and fourth fingers is denied.

Entitlement to an initial compensable disability rating for 
laceration scars on the dorsal area of the right hand is 
denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


